United States Court of Appeals
                      For the First Circuit


No. 09-2324

                            PAT GODIN,

                       Plaintiff, Appellee,

                                v.

         PATTY SCHENCKS, JOLEEN NICELY, and DONNA METTA,

                     Defendants, Appellants,


  SCHOOL UNION #134 and MACHIASPORT SCHOOL DEPARTMENT BOARD OF
                           DIRECTORS,

                           Defendants.


                           ERRATA SHEET

     The opinion of this Court issued on December 22, 2010 is
amended as follows:

     On page 11, line 1, "Corp." is changed to "Corporation"

     On page 12, lines 11-12, "458 U.S. 263, 269 (1982) (internal
quotation marks omitted))" is changed to "458 U.S. 263, 269 (1982))
(internal quotation marks omitted)"

     On page 12, line 16,      "(quotation    mark"   is   changed   to
"(internal quotation mark"

     At page 19, footnote 13, line 7, "See Walker, 446 U.S. at 751-
52." is changed to "See Walker v. Armco Steel Corp., 446 U.S. 740,
751-52 (1980)."

     On page 23, line 18, the following footnote 18 is added at the
end of the sentence. The remaining footnotes should be renumbered
accordingly.

     There may be a concern that Section 556, to the extent it
might be read to allow, contrary to Rule 56, a judge to
resolve a disputed material issue of fact, would then
preclude a party from exercising its Seventh Amendment
rights to trial by jury on disputed issues of material
fact. Cf. Pease v. Rathbun-Jones Eng'g Co., 243 U.S.
273, 278 (1917) (summary judgment does not violate
Seventh Amendment).    But Section 556 is a relatively
young statute, not much construed by the state courts,
and there is no reason to think the state courts would
construe Section 556 so as to be incompatible with the
Seventh Amendment. Although the Seventh Amendment has
not been incorporated against the states, Curtis v.
Loether, 415 U.S. 189, 192 n.6 (1974), Maine's
constitution itself provides that "[i]n all civil suits,
and in all controversies concerning property, the parties
shall have a right to a trial by jury, except in cases
where it has heretofore been otherwise practiced." Me.
Const. art. I, § 20. This provision has "historically
been construed as guaranteeing the right to a trial by
jury in civil cases unless it is demonstrated that such
a right did not exist at the time of the adoption of
[Maine's] Constitution." Smith v. Hawthorne, 892 A.2d
433, 444 (Me. 2006).     We do note that the heightened
pleading standard under the Private Securities Litigation
Reform Act (PSLRA) does not violate the Seventh
Amendment. See Tellabs, Inc. v. Makor Issues & Rights,
Ltd., 551 U.S. 308, 327 & n.8 (2007).